Citation Nr: 1532447	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-48 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for an anxiety disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a healed fracture of the distal fifth right metacarpal.

4.  Entitlement to service connection for a left knee condition.

5.  Entitlement to service connection for a right knee condition.

6.  Entitlement to service connection for a left ankle condition.

7.  Entitlement to service connection for a right ankle condition.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to July 2008.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  During the hearing, he requested that the record be held open for 60 days.  Following the hearing the Veteran submitted additional evidence in support of his claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).  

The issues of entitlement to an increased rating for an anxiety disorder, and entitlement to service connection for bilateral knee and ankle conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claim for service connection for PTSD.

2.  The Veteran suffered a contusion to his right hand after hitting a wall during service; x-rays obtained in October 2008 revealed a healed fracture of the fifth metacarpal bone of the right hand.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The requirements for establishing service connection for a healed fracture of the distal fifth right metacarpal are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

In a written statement submitted in March 2015, the Veteran indicated that he wished to withdraw his appeal of the issue of entitlement to service connection for PTSD.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn 
by the Veteran, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.

Service Connection

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance 
of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service treatment records revealed the Veteran was treated for a right hand contusion in 2007 after hitting a wall.  On VA examination in October 2008 the Veteran reported experiencing occasional tingling in the ring and pinky fingers, especially in cold weather.  X-ray revealed a healed fracture of the distal right fifth metacarpal with no acute-appearing bony abnormalities.  The examiner diagnosed fractured fifth metacarpal bone of the right hand with no residuals.  

During his hearing, the Veteran denied any injuries to the right hand after discharge from service.  

As there is x-ray evidence of a distal fifth right metacarpal fracture consistent with the in-service injury to the right hand and the Veteran has credibly reported no post service injury to the hand, the Board will resolve all doubt in the Veteran's favor and find that service connection for fracture of the distal fifth right metacarpal is warranted.


ORDER

The appeal as to the issue of entitlement to service connection for PTSD, is dismissed.

Service connection for fracture of the distal fifth right metacarpal is granted.


REMAND

In January 2013 the Veteran reported his inability to appear for examinations regarding his anxiety, knee, and ankle disorders, as they were scheduled in Denver, Colorado, and he was temporarily living in Washington, DC.  The Veteran reported that he would return to Colorado in May 2013, but the examinations were not rescheduled.  At the March 2015 hearing the Veteran's representative requested    that the Veteran be rescheduled for all of the aforementioned examinations.  The Board finds that there was good cause for the Veteran's failure to report.  Therefore, remand to reschedule the Veteran for the examinations is warranted.  

Additionally, at the March 2015 hearing the Veteran reported receiving private orthopedic treatment for his knees.  These medical records appear relevant and should be requested.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated him for his anxiety, knees, and ankles, to include the orthopedist mentioned at the March 2015 hearing.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.  

2. Request updated Vet Center treatment records from the Fort Collins Vet Center dating since April 2010 and associate updated VA treatment records dating since January 2013 with the claims file.  If any requested records are not available, the Veteran  should be notified of such.  

3. After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected anxiety disorder.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner should indicate the impact of the disorder on the Veteran's occupational and social functioning.

4. Schedule the Veteran for a VA knee examination.    The claims file must be reviewed by the examiner       in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should identify all right and left knee disabilities found.  With respect to each diagnosed disability of the right and left knee, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that    the current knee disability arose during service or is otherwise related to any incident of service, to include the Veteran's numerous parachute jumps, many with full combat loads.  The examiner must explain the reasoning for the opinions provided.

5. Schedule the Veteran for a VA ankle examination.  
The claims file must be reviewed by the examiner 
in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should identify all right and left ankle disabilities found.  With respect to each diagnosed disability of the right and left ankle, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current ankle disability arose during service or is otherwise related to any incident of service, to include the Veteran's numerous parachute jumps, many with full combat loads.  The examiner must explain the reasoning for the opinions provided.  The examiner must explain the reasoning for the opinions provided.

6. After undertaking the development above, the Veteran's claims should be readjudicated.  If 
the benefits sought on appeal remain denied, the appellant and his representative should be furnished 
a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


